Clifford F. Brown, J.,
dissenting. In my view, the Farm Credit Act of 1971 and regulations thereunder evidence a statutory scheme designed with the conciliatory purpose of avoiding farm foreclosures as have occurred in the cases at bar. I simply cannot ignore that foreclosure poses a dire threat to the traditional family farm and to the hardworking men and women who daily face the unenviable task of feeding this nation. It is clear to me that foreclosure should be a last, and thoroughly considered, resort.
In view of that background, the breach of the federal regulatory requirement that lenders’ loan servicing policies “shall provide a means of forbearance for cases when the borrower is cooperative, making an honest effort to meet the conditions of the loan contract, and is capable of working out of the debt burden,” (emphasis added) 12 C.F.R., Section 614.4510, rises to an actionable, potentially meritorious defense to a foreclosure action, and necessarily presents an issue of fact which must be determined by the trial court. The majority’s conclusion to the contrary is, I submit, misguided.
Accordingly, I dissent.
Celebrezze, C.J., concurs in the foregoing dissenting opinion.